                 IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA
CARMEN DEMARK                          :
                                       :
                V.                     :   17 cv 732
                                       :
LAUREL HARRY, et al                    :

         JOINT MOTION TO EXTEND CASE MANAGEMENT GUIDELINES

        AND NOW, comes Plaintiff, by and through his Counsel, Comerford Law, who files the
instant Motion, averring as follows:

       1. This is a §1983 Civil Rights Case alleging cruel and unusual punishment during
          Plaintiff’s incarceration.

       2. A Case Management Order was previously issued, requiring, among other things, that
          Discovery be completed on or before January 31, 2018.

       3. That Order was extended to April 30, 2018, then to August 31, 2018, then to
          December 31, 2018, to May 1, 2019, and to September 30, 2019.

       4. The last extension order indicated that it would be the last extension of time on this
          case, and the parties warranted at that time that discovery would complete within that
          time frame.

       5. However, unforeseen events have occurred that have prevented the completion of
          discovery, and good cause exists for another extension of the deadlines.

       6. Specifically, these occurrences are as follows:

              a. Plaintiff has become incarcerated in Luzerne County Prison, and that Prison
                 has prevented the scheduling of a deposition. Furthermore, Plaintiff’s
                 incarceration is exacerbating his mental health issues, and a competency
                 evaluation has been scheduled for Plaintiff. Pending such, Plaintiff cannot
                 submit himself for a deposition. It is also anticipated that Plaintiff will be
                 being transferred to an inpatient mental health rehabilitation facility in the
                 near future.

              b. Karen Romano, Esq., was the Attorney for Defendants through the pendency
                 of this litigation. However, she was recently given a new job, and this case
                 has been reassigned to another Attorney, Jonathan Blake. It has taken him
                 time to come up to speed on the case and some depositions have been unable
                 to be timely scheduled pending this.
       7. Defendants’ counsel concurs herein.

      WHEREFORE, Plaintiff respectfully requests that this Motion be granted and that case
management deadlines be extended.




                                                         Respectfully Submitted,

                                                         /s/ Curt M. Parkins
                                                         ___________________________
                                                         Curt M. Parkins, Esq.
                                                         Attorney for Plaintiff
                 IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA
CARMEN DEMARK                          :
                                       :
                V.                     :   17 cv 732
                                       :
LAUREL HARRY, et al                    :

                            CERTIFICATE OF CONCURRENCE

       This 19th day of September, 2019, I, Curt M. Parkins, Esq., certify that I contacted
opposing counsel, Jonathan Blake, via telephone, who concurs in this Motion.



                                                            /s/ Curt M. Parkins
                                                            ___________________________
                                                            Curt M. Parkins, Esq.
                                                            Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

       This 19th day of September, 2019, I, Curt M. Parkins, Esq., certify that I served opposing
counsel, Jonathan Blake, with the foregoing via ECF.


                                                            /s/ Curt M. Parkins
                                                            ___________________________
                                                            Curt M. Parkins, Esq.
                                                            Attorney for Plaintiff
                 IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA
CARMEN DEMARK                          :
                                       :
                V.                     :   17 cv 732
                                       :
LAUREL HARRY, et al                    :

                                            ORDER

        AND NOW, this ______ day of _____________ 2019, it is hereby ordered that
Plaintiff’s Motion to Extend Case Management Guidelines is granted. Discovery shall be due
on or before January 30, 2020. Plaintiff’s expert reports are due on or before February 30, 2020.
Defendants’ expert reports are due on or before March 30, 2020. Expert discovery shall close on
or before April 30, 2020. Dispositive Motions shall be due on or before May 30, 2020. Trial
shall be set upon ruling on Dispositive Motions. This will be the final extension of the discovery
deadlines in this matter.


                                                            _________________________
